Order entered on or about April 23, 1957, denying petitioner’s motion to direct arbitration to proceed, order entered on or about April 23, 1957, granting the motion of the respondent Shriro Trading Corporation, to vacate petitioner’s demand for arbitration, and order entered on or about April 23, 1957, granting the motion of the respondent Shriro (Philippines) Inc., to vacate petitioner’s demand for arbitration, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, J. P., Frank, Valente, McNally and Bastow, JJ.